Allowable Subject Matter
Claims 14, 16, 18-21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 14, the prior art fails to disclose or suggest the combination of features including the particular control schemes of the switching frequency and/or duty ratio in the manners recited, depending on the value of the switching frequency falling into one of the ranges recited in formulas (1)-(3). 
Independent claim 24 recites substantially similar limitations as noted above in claim 14, and thus claim 24 is allowable for the same or similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838